DETAILED ACTION
This Office action is in reply to correspondence filed 28 January 2021 in regard to application no. 16/357,492.  Claims 5, 12 and 18 have been cancelled.  Claims 1-4, 6-11, 13-17, 19 and 20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to a system (machine), claim 8 is directed to a method (process), claim 15 is directed to a machine-readable storage device (manufacture), and the others depend from these.  The claim(s) recite(s) identifying and tracking information related to an insurance policy, allowing a user to specify what documents are required for an underwriting process and assigning access rights to them, allowing the user to specify what is to be done as the documents are received, storing this information, and as a document is received, performing the previously specified action and preparing to repeat the process.  These are all within the enumerated abstract idea of “insurance”, one of “certain methods of organizing human activity”.
Further, but for the inclusion of generic computers discussed below, they are all mental steps, amenable to a mental or pen-and-paper solution.  A person with nothing more than a pen and paper can receive documents, which certainly may be on paper themselves, can identify them and determine who is allowed to see them, and can write reminders to herself as to what actions are to be performed when the documents are received, and can share whatever information she wants with whoever she deems appropriate, much in the manner of the “tickler file” long known to sales representatives or the desk-calendars familiar to professional people, and this for many decades before there was any such thing as a computer.  Further, a person could mentally prepare herself to perform the process again as additional information is received.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a computer and well-known data structures and protocols, each of which will be discussed below, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers with various long-standardized communication protocols, interfaces and data structures.  See MPEP § 2106.05(h).
As the claim only manipulates information related to insurance, event triggers and actions that might be performed, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  It does not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
It does not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the preamble defining the generic computer does not require it to perform the abstract steps in any particular manner.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and memory storing instructions.  It is clear from the specification that no particular type of computer is required but that any kind of computing device imaginable, known and unknown, will suffice, as the computer can be a “desktop or notebook personal computers, mobile devices such as tablets, netbooks, and smartphones, client terminals and server-hosted machine instances, and the like.” [0013; emphasis added]
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The use in the claims of forms of “automatic” is practically a nonce word; in any procedure performed by a computer, the method is performed to some degree automatically.
The claim elements when considered as an ordered combination - that is, a generic computer using well-known, conventional protocols and structures to perform a series of utterly abstract steps, arranged chronologically - do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 6, 7, 9, 11, 13, 14, 16, 19 and 20 simply recite further manipulation of information; claims 3, 4, 10 and 17 are simply further descriptive of the type of information being manipulated.  The claims are not patent eligible.  The Examiner has conducted a thorough review of the originally filed application, including the specification and drawing sheet, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Applicant's arguments filed 28 January 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The present amendment has rendered moot the rejection made in the prior Office action under 35 U.S.C. § 112(b) and that rejection is withdrawn.  In regard to 101, first, that a computer system can “speed up” an underwriting process is because of the characteristics of general purpose computers; courts have consistently declined to confer patent eligibility just because automating a process speed it up.  In fact the MPEP, citing to relevant case law, is specific that “[m]ere automation of manual processes, such as using a generic computer to process an application for financing a purchase” is abstract; see MPEP § 2106.05(a).
	References to “sample embodiments” that are not commensurate with the scope of the claims are unpersuasive, as it is only the claims that have been rejected.  That an automated system performs its steps “with little or no human intervention” is nearly inherent – that is what “automated” essentially means – and does not explain why, contrary to the MPEP as cited above, mere automation of a manual system ought to be patent eligible.  That it improves “conventional policy management” may be so, but policy management is neither a technology nor a technical field, but simply a routine problem of certain types of business.
Again, the system arguably may improve “response time by shortening the delay between implementation of steps of the underwriting process”, but at most this improves the underwriting process, which, again, is neither a technology nor a technical field.  The applicant asserts in conclusory fashion that the claims include “features that could not be performed in the human mind or by a human using pen and paper”, but does not indicate why it would present any difficulty at all for a human, mentally or with a pen and paper, to perform any of the steps of the process.
That the invention “addresses the noted shortcomings of the prior art” would be a useful argument if the applicant was facing a rejection based on said prior art, but the Examiner does not see how what is essentially a novelty argument has any bearing at all on the § 101 analysis.  In regard to the complaint that the Examiner has “failed to identify an abstract idea”, the Examiner was quite explicit, previously and above, as to (a) the abstract idea, (b) what claim elements are inside the abstract idea, (c) what claim elements are outside the abstract idea, and (d) why the elements identified in (c) neither integrate the abstract idea into a practical application nor amount to “significantly more” than the abstract idea.
A “diary system” that implements a “document management policy” is within the abstract idea, and cannot be an element that integrates it into a practical application nor amounts to significantly more than the abstract idea.  As the Court put it in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. [pg. 16]
The applicant explains in great detail the process performed by the present invention.  However, the applicant does not seem anywhere to explain (a) why he supposes the claims not to recite an abstract idea, or (b) why he otherwise supposes the claims to integrate the abstract idea into a practical application.  He does not explain why he believes the claims to include any non-abstract claim elements that would, alone or in ordered combination, amount to significantly more than the abstract idea.  Not “having to wait for a user” to complete a step is the entire point of automation of manual processes, despite the applicant’s complaint to the contrary.
Labelling a general-purpose computer as a “policy management system” does not make it anything other than a general-purpose computer, nor does the fact that it is claimed to perform certain business functions.  The Examiner has never said anything close to the applicant’s assertion that “every system that uses a processor would be nothing more than a generic computer”.  A computer can become a particular machine, for example, by the inclusion of some unusual physical component; even though the resulting machine has a processor, it could nonetheless become thereby a particular machine.  But there is nothing of the kind in any claim of the present invention.
The fact that the abstract idea may be “new” based on the dearth of prior art is of no significance in the § 101 analysis.  Quoting Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2111, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry”.  The applicant again states that the steps could not be performed mentally, but the inquiry here is not whether the steps are performed in the human mind, but rather whether, but for the inclusion of a computer, they otherwise could be.  See MPEP § 2106.04(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”
The applicant again asserts in conclusory fashion that “not one of” a series of steps “can be implemented in the human mind with or without pen and paper”, but if he believes that, but for a generic computer to perform the steps, the steps themselves cannot be performed in this way, it would be helpful for him to explain which step or steps, and why a human could not perform them mentally or with a pen and paper; all of them seem to be well within the types of steps given in the MPEP that can be performed mentally.
The applicant’s contention that “policy management” is improved does not change the Examiner’s analysis that improving an abstract idea such as policy management (and the idea does not become non-abstract simply by appending the word “system”, which means nothing more than that a generic computer is implementing policy management) is itself abstract, unlike Enfish.  The Examiner finds no meaningful technical similarity between the claims of McRO and those of the present invention.
Awaiting further events – the only thing positively claimed in the amendment; the “to invoke” is intended-use language and no invocation is positively recited – is further within the abstract idea; a human, processing forms as they are received, can run out of forms to process and await the arrival of further forms.  Even if the remaining part of the amended language was positively claimed, it is simply iteration; as more data come in, a process is repeated, something humans do routinely.  This is in no way “specific computer functions” but simply functionally-claimed results of a generic computer performing steps in no particular manner.
The applicant complains that the Examiner must provide evidence that “additional features” are “well-understood, routine and conventional”.  However, the applicant does not point out any additional (that is, non-abstract) feature that he believes to be anything beyond the well-understood, routine and conventional.  As the only non-abstract element of claim 1 is a single, generic computer, and as the Supreme Court in Alice, and the Federal Circuit repeatedly since, has held this not to be per se sufficient, that is enough to satisfy the Berkheimer requirement to which the applicant refers.
As the applicant has chosen not to timely traverse, in detail, the bases of rejection of the various dependent claims, there is no need for further discussion of them here.  The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694